Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, the prior art of record does not teach or suggest an assembly for providing electrical power and/or data access through an opening in a table, comprising: an electrical module including; a cable box including a support panel carrying one or more electrical power sockets and/or data ports, and wiring corresponding to the one or more sockets and/or ports; and a cable carrying electrical power and/or data wires terminating in one end in a connector adapted to connect to a mating socket and connected at the opposite end thereof to the wiring in the cable box for providing electrical power and/or data to a respective socket and/or data port; and an access module including; a grommet mountable to the table within the opening, the grommet including a flange defining a pair of opposing channels configured to slidably receive the support panel therein so that the one or more sockets/ports are accessible through the grommet when the access module is mounted to the table.  With regard to claim 11, the prior art of record does not teach or suggest an assembly for providing electrical power and/or data access through an opening in a table, comprising: an electrical module including; a cable box including a support panel carrying one or more electrical power sockets and/or data ports, and wiring corresponding to the one or more sockets and/or ports; and a cable carrying electrical power and/or data wires terminating in one end in a connector adapted to connect to a mating socket and connected at the opposite end thereof to the wiring in the cable box for providing electrical power and/or data to a respective socket and/or data port; an access module including a grommet mountable to the table within the opening; and a latch structure between the grommet and the support panel to removably engage the support panel to the grommet so that the one or more sockets/ports are accessible through the grommet when the access module is mounted to the table.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE V CHEN/Primary Examiner, Art Unit 3637